THE COURT.
At the close of oral argument the chief justice announced the decision of the court as follows:
[1] The question involved is not new. We have examined it a great many times. On the authority of Estate of Wellings,192 Cal. 506, 519 [221 P. 628], Heron v. Riley, 209 Cal. 507
[289 P. 160], Frank v. Maguire, 201 Cal. 414
[257 P. 515], Buelke v. Levenstadt, 190 Cal. 684 [214 P. 42], and cases referred to therein, we are of the view that the title of this act is sufficient to satisfy the requirements of the Constitution. The writ will issue.